 

FF

Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 1 of 31

U.S. Bankruptcy Court
District of Nevada (Las Vegas)

Bankruptcy Petition #: 89-22980

Date filed: 9/25/89 Date terminated:

Assigned to: LINDA B. RIEGLE
Chapter 7 voluntary asset

pes eeser rere SSS SH SSS SSS SES * Attorneys &

FIRST NAT’L FINANCIAL PLNG INC WILLIAM L. MCGIMSEY

101 CONVENTION CENTER DR 601 E CHARLESTON BLVD
LAS VEGAS, NV 89109 LAS VEGAS, NV 89104
Tax ID: 88-184591 702-382-9948

* Debtor *

JACK FIDELMAN LENARD E SCHWARTZER
3170 W. SAHARA AVE. STE D-21 LENARD E SCHWARTZER
LAS VEGAS, NV 89102 BOX 8

* Trustee * 2300 W SAHARA AVE #800

LAS VEGAS, NV 89102

( “ 702-362-5118

Proceedings include events between 4/1/98 and 6/24/98.

4/17/95

CLOSED ARCHIV

4/22/98 208 Motion By Creditor WILMA M CONN To Pay Unclaimed Dividends

of $§ 721.25 . (mw) [EOD 04/23/98]

4/9/01 Order For Payment Of Unclaimed Funds Declared Due To Charlotte Nort

In The Amount Of $232.58 (ml) [EOD 4/13/01}

Docket as of June 24, 1998 10:31 am Page 1

 
 

Case 89-22980-lbr

Doc 3 Entered 06/21/21 16:19:29 Page 2 of 31

Cc U.S. Bankruptcy Court

District of Nevada {Las Vegas)

Bankruptcy Petition #: 91-22677

Date filed: 7/11/91

Assigned to: ROBERT C. JONES
individual no asset

Chapter 11 voluntary

NORMAN KAYE
1608 RAINDANCE WAY
LAS VEGAS, NV 89109
SSN: XXX-XX-XXXX

* Debtor *

CHERYLE J. KAYE
1608 RAINDANCE WAY
LAS VEGAS, NV 89109

pl: XXX-XX-XXXX
4 * Debtor *

BERKELEY L. BUNKER
930 SO. FOURTH ST. STE. 200
LAS VEGAS, NV 89101

* Trustee *

CHRISTOPHER H BYRD, ESQ
* Trustee *

Date terminated: 1/12/01

* Attorneys *

MICHAEL DAWSON

626 S 3RD ST

LAS VEGAS, NV 89101
702-384-0111

MICHAEL C VAN

1336 5 DECATUR BLVD
LAS VEGAS, NV 89102
702 -

MICHAEL DAWSON
{See above)

MICHAEL C VAN
{See above)
MICHAEL C VAN
{See above)

BONNIE JEAN BOYCE
515 S$ 3RD ST

LAS VEGAS, NV 89101
702-382-9232

TIMOTHY S CORY

3016 W CHARLESTON BLVD #210
LAS VEGAS, NV 89102
702-388-1996

Proceedings include events between 1/22/01 and 1/25/01. CLOSED

1/22/01 941

Notice of

Return of Exhibits Re: [941-1] Disposition of Exhibits
[EOD 01/25/01] [91-22677]

Docket as of January 25, 2001 10:57 am Page 1

 
 

dees itBoe) HUY So ied ta

Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 3 of 31

+

©

4

U.S. Bankruptcy Court
District of Nevada (Las Vegas)

Bankruptcy Petition #: 89-22980

Date filed: 9/25/89 Date terminated: 4/17/95
Assigned to: LINDA B. RIEGLE
Chapter 7 voluntary asset

 

* Attorneys *

FIRST NAT'L FINANCIAL PLNG INC WILLIAM L. MCGIMSEY

101 CONVENTION CENTER DR 601 E. CHARLESTON BLVD.
LAS VEGAS, NV 89109 LAS VEGAS, NV 89104
Tax ID: 688-184591 702-382-9948

* Debtor *

 

JACK FIDELMAN

LENARD E. SCHWARTZER

 

3170 W. SAHARA AVE. STE D-21 LENARD E., SCHWARTZER
LAS VEGAS, NV 89102 2300 W. SAHARA AVE. STE 800
* Trustee * BOX 8B
m LAS VEGAS, NV 89102
( 702-
Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
5/18/90 —- Complaint (90-2070) Ray Farrer, Trustee vs. Lucille
Sabatini . NOS 498 Other Action, Not Related . ( Filing
Fee $ 120.00 Receipt # 32465) (jul) [EOD 10/28/91]
2/13/92 1 As of 02/13/92 this case is being docketed on BANCAP. This
case might have other information on Nibs Database. (mw)
[EOD 02/14/92]
2/13/92 2 Application By Matthew Q. Callister for Trustee Ray Farrer
For Compensation ( Fees: $ 530.00, Expenses: $ 634.73)
(mw) [EOD 02/14/92]
2/13/92 3 Response By Interested Party Arthur Sherwood To Objections
of United States Trustee, 02-13-92 at 4:00 PM, Exh A-C (mw)
[EOD 02/14/92]
2/18/92 4 Receipt of Copy RE: [2-1] Application For Compensation (

C

Fees: $ 530.00, Expenses: $ 634.73) by Matthew 0.
Callister (mw) [EOD 02/19/92]

Docket as of March 4, 1996 8:42 am Page 1

 
 

 

Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 4 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

C.
20/92

2/20/92

ne

2/20/92

2/21/92

2/21/92

2/24/92

C

5

6

10

11

In re: FIRST NAT'L FINANCIAL PLNG INC

Order, For Compensation { Fees: $ 27022.50, Expenses: $
1839.69) payment to Matthew Q. Callister of $27022.50 in
fees and $1839.69 in expenses services rendered on behalf
of the bkcy. estate through 12-31-91. However, this
compensation and reimbursement of exps. does include
services rendered after Dec. 31, 1991 only for the
preparation of the Fee application and the cost of mailing
such applications. IT IS FURTHER ORDERED that said
compensation is awarded without prejudice to Callister &
Reynold's right to seek additional compensation for this
period at a later time. IT IS FURTHER ORDERED that payment
of said fees is allowed upon the entry of this order by
this Honorable ct. (pris) [EOD 02/21/92]

Order, For Compensation ( Fees: $ 30075.00, ) payment to
Ray Farrer of $30,075.00 in fees IT IS FURTHER ORDERED
that said compensation is awarded without prejudice to the
trs. right to seek additional compensation for this period
at a later time. IT IS FURTHER ORDERED that payment of said
fees is allowed upon the entry of this order by this
honorable ct. IT I$ FURTHER ORDERED that the request for
additional fees relating to fiduciary responsibility in the
sum of $20,000.00 is explicitly deferred until the close of
this bkcy. estate. . (pris) [EOD 02/21/92]

Order, For Compensation ( Fees: $ 39,500.00, Expenses: $
1,933.88) payment to Gibson, Dunn & Crutcher of $39500.00
in fees and $1933.88 in expenses . Ordered that
compensation is awarded w/out prejudice to Gibson, Dunn &
Crutcher's right to seek addtl comp for this period at a
later time. Pmnt of said fees is allowed upon entry of this
Order by this Honorable Court. (11) [EOD 02/21/92]

Order, For Compensation ( Fees: $ 12,731.25, }) payment to
Layton & Layton of $12731.25 in fees for svcs rendered on
behalf of BK Estate through 05/31/91. Further that pmnt of
fees is allowed upon entry of this Order. (11)

[EOD 02/21/92]

Order for 341 Meeting of Creditors Scheduled For 11:00
4/1/92 At Room 435, Las Vegas ;Last Day to File Proofs Of
Claim: 6/30/92 (sup) [EOD 02/21/92]

Ex Parte Motion by Trustee Ray Farrer To Release
Funds/PsA's & Exhibit A (jg) [EOD 02/24/92]

Order Directing Debtor-In-Possession to File Final Report
and Schedules of Post-Petition Debts. (mw) [EOD 02/25/92]

Docket as of March 4, 1996 8:42 am Page 2

 
 

 

 

Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page5of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

p-29-22980
C0:

2/26/92
2/26/92
2/26/92
2/26/92
2/26/92
2/26/92
Cres2
2/26/92
3/4/92
3/4/92

3/12/92
3/12/92
4/6/92

4/17/92

5/12/92

C

12

13

14

15

16

17

18

19

20

21

22

23
24

25

In re: FIRST NAT'L FINANCIAL PLNG INC

Order Granting [10-1] Motion To Release Funds by Ray
Farrer ORDERED that Stephanie Smith, Esq. atty for Berkely
Bunker Trustee for First National Financial Group, Inc., is
hereby directed to turn over all monies held, including any
accrued interest to Ray Farrer, Trustee for First National
Financial Planners, Inc., to be distributed to Lucille
Sabatini in accordance with the distribution made to other
FNFP investors. cc:UST (mw) [EOD 02/26/92]

Notice of Entry of Order RE: [8-2] Order by Layton &
Layton (mw) [EOD 02/26/92]

Certificate Of Service By Matthew Q. Callister for Trustee
Ray Farrer Of [13-1] Order Notice of . (mw) [EOD 02/26/92}

Notice of Entry of Order RE: [7-2] Order by Gibson, Dunn &
Crutcher (mw) [EOD 02/26/92]

Certificate Of Service By Matthew Q. Callister for Trustee
Ray Farrer Of [15-1] Order Notice of . (mw) [EOD 02/26/92]

Notice of Entry of Order RE: [6-2] Order by Ray Farrer (mw)
[EOD 02/26/92]

Certificate Of Service By Matthew Q. Callister for Trustee
Ray Farrer Of [17-1] Order Notice of . (mw) [EOD 02/26/92]

Notice of Entry of Order RE: [5-2] Order by Matthew 0.
Callister (mw) [EOD 02/26/92]

Certificate Of Service By Matthew Q. Callister for Trustee
Ray Farrer Of [19-1] Order Notice of . (mw) [EOD 02/26/92]

Notice of Entry of Order RE: [12-1] Order (mw)
[EOD 03/04/92]

Certificate Of Service By Matthew Q. Callister for Trustee
Ray Farrer Of [(21-1] Order Notice of . (mw) [EOD 03/04/92]

Adversary Case (90-2070) Closed. (kay) [EOD 03/12/92]
Adversary Case (90-2070) Closed. (kay) [EOD 03/12/92]
Report of 341 Meeting - LBR waived (mw) [EOD 04/06/92]

MEMORANDUM re:ADVERSARY 90-0070 CLOSED 4/17/92 (1a)
[EOD 04/20/92]

Notice of Conversion from Ch 11 to Ch 7, Order granting ex
Parte Motion to Waive 11 U.S.C. Section 341 Creditor's
meeting and time limit for filing Claims and Notice
Vacating 341 Creditors Meeting Date and Time, crtmlg (mw)
{EOD 05/12/92}

Docket as of March 4, 1996 8:42 am Page 3

 
Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 6 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

»-89—-22980
Cis

8/17/92

8/17/92

CQ ros2

8/20/92

11/18/92

11/18/92

11/23/92

12/15/92

Cc

26

27

28

In re: FIRST NAT'L FINANCIAL PLNG INC

Ex Parte Application By Trustee Ray Farrer To Employ
Expert Witnesses Exh. (mw) [EOD 08/14/92]

Order Granting [26-1] Application To Employ Expert
Witnesses by Ray Farrer . ORDERED that Plaintiff is hereby
authorized to employ Edward B. Horwitz and Murray L.
Finebaum as expert witnesses to testify upon those issues
stated in the Motion for Ex Parte Order in the matter of
Farrer v. Larkin, under a general retainer in this case and
for the hourly rates. FURTHER ORDERED that Plaintiff is
permitted to pay Mr. Horwitz and Mr. Finebaum,
respectively, for pretrial work in the amt of $10,000.00.
Compensation up to that amt shall be subject to further
order of this Court, after notice and opportunity for
hearing. cc:UST (mw) [EOD 08/18/92]

Order Granting [26-1] Application To Employ Expert
Witnesses by Ray Farrer . ORDERED that Plaintiff is
authorized to employ Edward B. Horwitz and Murray L.
Finebaum as expert witnesses to testify upon those issues
stated in the Motion for Ex Parte Order in the matter of
Farrer v. Larkin, under a general retainer in this case and
for the hourly rates. FURTHER ORDERED that the
compensation to the expert witnesses shall be subject to
further order of this Court, after notice and opportunity
for hearing. cc:UST (mw) [EOD 08/18/92]

Notice of Entry of Order RE: [28-1] Order (mw)
{EOD 08/21/92]

Certificate Of Service By Matthew Q. Callister for Trustee
Ray Farrer Of [29-1] Order Notice of . (mw) [EOD 08/21/92]

Application By Accountants Layton, Layton, Abney & Tobler
For Compensation ( Fees: $ 20,867.50, Expenses: $ 0)
Exh. (mw) [EOD 11/18/92]

Notice of Hearing [31-1] Application For Compensation (

Fees: $ 20,867.50, Expenses: $ 0) by Layton, Layton, Abney
& Tobler Schd For 2:00 12/17/92 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/3/92 (mw) [EOD 11/18/92]

Certificate Of Service By Bonnie Jean Boyce for other
professional Layton, Layton, Abney & Tobler Of [32-1]
Hearing Notice of, [31-1] Application For Compensation (
Fees: $ 20,867.50, Expenses: $ 0) by Layton, Layton, Abney
& Tobler . (mw) [EOD 11/23/92]

Motion by Creditor James T. Jarecki for a Bankruptcy
Investigation for Violation of 18 USC 152 and 153 by
Debtors Donald Kessler, First Financial Planners, INc.,
Attorney Matthew Q. Callister and Trustee Ray Farrer w/P
and A's and certificate of service (jc) [EOD 12/16/92]

Docket as of March 4, 1996 8:42 am Page 4

 
Be

Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 7 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

89-22980
Css:

12/18/92

4/8/93

4/22/93
4/23/93
4/23/93
4/30/93

¢ 3/93

5/3/93

5/4/93

5/21/93
5/21/93

6/14/93

C

34

36

37

38

39

40

41

42

43

44

45

46

47

In re: FIRST NAT'L FINANCIAL PLNG INC

Motion by Interested Party Rich Jarecki for a Bankruptcy
Investigation for Violation of 18 USC Sections 152 & 153
crtsve (mw) [EOD 12/16/92}

Order Granting [31-1] Application For Compensation ( Fees:
$ 20,867.50, Expenses: $ 0) by Layton, Layton, Abney &
Tobler payment to Layton, Layton, Abney & Tobler of
$20867.50 in fees and $220.00 in expenses . ORDERED that
application is granted, and that Trustee is authorized to
make the pmt. cc:UST (mw) [EOD 12/21/92]

Appointment of Successor Trustee, Involvement of Trustee
RAY FARRER Terminated. (mw) [EOD 04/08/93]

Request for Special Notice By LENARD E. SCHWARTZER for
Trustee JACK FIDELMAN (mw) [BOD 04/23/93]

Application By Trustee JACK FIDELMAN To Employ Kenneth
Seltzer, CPA Afdt. (mw) [EOD 04/23/93]

Application By Trustee JACK FIDELMAN To Employ Lenard
Schwartzr, Esq. Afdt. (mw) [EOD 04/23/93]

Motion By Trustee JACK FIDELMAN To Limit Notice of all
hearings except fee applications . (mw) [EOD 05/03/93}

Order Granting [39-1] Application To Employ Kenneth
Seltzer, CPA by JACK FIDELMAN . cc:UST (mw) [EOD 05/03/93]

Order Granting [40-1] Application To Employ Lenard
Schwartzr, Esq. by JACK FIDELMAN . cc:UST (mw)
[EOD 05/03/93]

Order Granting [41-1] Motion To Limit Notice of all
hearings except fee applications by JACK FIDELMAN . ORDERED
that notice of all hearings, with the exception of fee
applications, settlement which would affect investors and
distribution of estate funds, be limited to the names and
addresses listed on the attached limited notice matrix.
cc:UST (mw) [EOD 05/05/93]

Change of Address of Creditor Albert Ippolito. (mw)
[EOD 05/21/93]

Change of Address of Creditor Giorgina Ippolito. (mw)
[EOD 05/21/93)

Application By LAYTON, LAYTON, ABNEY & TOBLER, Accts. For
Compensation ( Fees: $ 6,135.00, Expenses: $ 220.00) Exh.
(mw) [EOD 06/14/93]

Docket as of March 4, 1996 8:42 am Page 5

 
 

Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 8 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

99-22980
Ces

6/16/93

6/16/93

6/16/93

6/21/93

( - 21/93

7/16/93
7/16/93

8/12/93
8/12/93
8/13/93

8/13/93

Cc

48

49

50

51

52

53

54

55

In re: FIRST NAT'L FINANCIAL PLNG INC

Notice of Hearing [47-1] Application For Compensation (
Fees: $ 6,135.00, Expenses: $ 220.00) by LAYTON, LAYTON,
ABNEY & TOBLER Schd For 1:30 7/16/93 at 300 Las Vegas Blvd
S, Rm 2 ; Oppositions to Motions due ; 7/9/93 (mw)

{EOD 06/14/93]

Application By MATTHEW Q. CALLISTER for Trustee RAY FARRER
For Compensation ( Fees: $ 7,420.25, Expenses: $ 743.70)
., W/Exhibits (bh) [EOD 06/16/93]

Notice of Hearing [49-1] Application For Compensation (
Fees: $ 7,420.25, Expenses: $ 743.70) by MATTHEW Q.
CALLISTER schd For 2:30 7/16/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 7/9/93 (bh) [EOD 06/16/93]

Certificate Of Service By MATTHEW Q. CALLISTER for Trustee
RAY FARRER Of [50-1] Hearing Notice of, [49-1] Application
For Compensation ( Fees: $ 7,420.25, Expenses: $ 743.70)
by MATTHEW Q. CALLISTER . (bh) [EOD 06/16/93]

Certificate Of Service By BONNIE JEAN BOYCE for other
professional LAYTON, LAYTON, ABNEY & TOBLER Of [48-1]
Hearing Notice of, [47-1] Application For Compensation (
Fees: $ 6,135.00, Expenses: $ 220.00) by LAYTON, LAYTON,
ABNEY & TOBLER . (mw) [EOD 06/21/93]

Unclaimed Funds, Receipt #67553 for $959.57 (mw)
[EOD 06/22/93]

Hearing Re: [47-1] Application For Compensation ( Fees: $
6,135.00, Expenses: $ 220.00) by LAYTON, LAYTON, ABNEY &
TOBLER Cntd For 3:30 8/12/93 at 300 Las Vegas Blvd S, Rm 2
(mw) [EOD 07/20/93}

Hearing Re: [49-1] Application For Compensation ( Fees: $
7,420.25, Expenses: $ 743.70) by MATTHEW Q. CALLISTER Cntd
For 3:30 8/12/93 at 300 Las Vegas Blvd S, Rm 2 (mw)

[EOD 07/20/93]

Hearing Held Re: [47-1] Application For Compensation (
Fees: $ 6,135.00, Expenses: $ 220.00) by LAYTON, LAYTON,
ABNEY & TOBLER .submitted (jg) [EOD 08/19/93}

Hearing Held Re: [49-1] Application For Compensation (
Fees: $ 7,420.25, Expenses: $ 743.70) by MATTHEW Q.
CALLISTER . submitted (jg) [EOD 08/19/93]

Supplemental Application By MATTHEW Q. CALLISTER for
Trustee RAY FARRER For Compensation ( Fees: $ 425.00,
Expenses: $ 0) . (mw) [EOD 08/13/93]

Certificate Of Service By MATTHEW Q. CALLISTER for Trustee
RAY FARRER Of [54-1] Application For Compensation ( Fees:
$ 425.00, Expenses: $ 0) by MATTHEW Q. CALLISTER . (mw)

Docket as of March 4, 1996 8:42 am Page 6

 
:
|

" Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 9 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

Ci” 980

9/2/93
9/2/93
9/2/93
9/2/93

9/2/93

C..:

57

58

59

60

61

In re: FIRST NAT'L FINANCIAL PLNG INC

[EOD 08/13/93]

Application By LENARD E. SCHWARTZER for Trustee JACK
FIDELMAN, Trustee JACK FIDELMAN For Compensation ( Fees: $
10,112.00, Expenses: $ 758.59) . Exh. (mw) [EOD 09/03/93]

Application By LENARD E. SCHWARTZER for Trustee JACK
FIDELMAN, Trustee JACK FIDELMAN For Compensation of
GIBSON, DUNN & CRUTCHER (for former Trustee Ray Farrer) (
Fees: $ 95,000.00, Expenses: $ 11,907.57) Exh. (mw)

[EOD 09/03/93]

Application By LENARD E. SCHWARTZER for Trustee JACK
FIDELMAN, Trustee JACK FIDELMAN For Compensation of
KENNETH SELTZER, acct { Fees: $ 1,500.00, Expenses: $
500.00) . Exh. (mw) [EOD 09/03/93]

Application By LENARD E. SCHWARTZER for Trustee JACK
FIDELMAN, Trustee JACK FIDELMAN For Compensation of Expert
Witness EDWARD HORWITZ ( Fees: $ 10,950.00, Expenses: $
0) Exh. (mw) [EOD 09/03/93]

Application By LENARD E. SCHWARTZER for Trustee JACK
FIDELMAN, Trustee JACK FIDELMAN For Compensation of Expert
Witness MURRAY L FINEBAUM ( Fees: $ 4,200.00, Expenses: $
0) Exh. (mw) [EOD 09/03/93]

Motion By Trustee JACK FIDELMAN for Approval of Agreement
for Settlement, and To Dismiss Case with PsA, Exh. (mw)
[EOD 09/03/93]

Docket as of March 4, 1996 8:42 am Page 7

 
‘ Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 10 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

~B9-22980
Oe

9/3/93

9/9/93

Cc

62

63

64

In re: FIRST NAT'L FINANCIAL PLNG INC

Notice of Hearing [56-1] Application For Compensation (
Fees: $ 10,112.00, Expenses: $ 758.59) by LENARD E.
SCHWARTZER Schd For 3:00 10/14/93 at 300 Las Vegas Blvd S,
Rm 2 ; Oppositions to Motions due ; 10/7/93, [57-1]
Application For Compensation of GIBSON, DUNN & CRUTCHER
(for former Trustee Ray Farrer) ( Fees: $ 95,000.00,
Expenses: $ 11,907.57) by LENARD E. SCHWARTZER Schd For
3:00 10/14/93 at 300 Las Vegas Blvd S, Rm 2 ; Oppositions
to Motions due ; 10/7/93, [58-1] Application For
Compensation of KENNETH SELTZER, acct ( Fees: $ 1,500.00,
Expenses: $ 500.00) by LENARD BE. SCHWARTZER Schd For 3:00
10/14/93 at 300 Las Vegas Blvd S, Rm 2 ; Oppositions to
Motions due ; 10/7/93, [59-1] Application For Compensation
of Expert Witness EDWARD HORWITZ ( Fees: $ 10,950.00,
Expenses: $ 0) by LENARD E. SCHWARTZER Schd For 3:00
10/14/93 at 300 Las Vegas Blvd S, Rm 2 ; Oppositions to
Motions due ; 10/7/93, [60-1] Application For Compensation
of Expert Witness MURRAY L FINEBAUM ( Fees: $ 4,200.00,
Expenses: $ 0) by LENARD E. SCHWARTZER Schd For 3:00
10/14/93 at 300 Las Vegas Blvd S, Rm 2 ; Oppositions to
Motions due ; 10/7/93, [61-1] Motion for Approval of
Agreement for Settlement by JACK FIDELMAN Schd For 3:00
10/14/93 at 300 Las Vegas Blvd S, Rm 2 ; Oppositions to
Motions due ; 10/7/93, [61-2] Motion To Dismiss Case by
JACK FIDELMAN Schd For 3:00 10/14/93 at 300 Las Vegas Blvd
S, Rm 2 ; Oppositions to Motions due ; 10/7/93 (mw)

[EOD 09/03/93]

Amended Notice of Hearing [56-1] Application For
Compensation ( Fees: $ 10,112.00, Expenses: $ 758.59) by
LENARD E. SCHWARTZER Rschd For 3:30 10/13/93 at 300 Las
Vegas Blvd S, Rm 2, [57-1] Application For Compensation of
GIBSON, DUNN & CRUTCHER (for former Trustee Ray Farrer) (
Fees: $ 95,000.00, Expenses: $ 11,907.57) by LENARD E,
SCHWARTZER Rschd For 3:30 10/13/93 at 300 Las Vegas Blvd S,
Rm 2, [(58-1] Application For Compensation of KENNETH
SELTZER, acct ( Fees: $ 1,500.00, Expenses: $ 500,00) by
LENARD E. SCHWARTZER Rschd For 3:30 10/13/93 at 300 Las
Vegas Blvd S, Rm 2, [59-1] Application For Compensation of
Expert Witness EDWARD HORWITZ ( Fees: $ 10,950.00,
Expenses: $ 0) by LENARD E. SCHWARTZER Rschd For 3:30
10/13/93 at 300 Las Vegas Blvd S, Rm 2, [60-1] Application
For Compensation of Expert Witness MURRAY L FINEBAUM {
Fees: $ 4,200.00, Expenses: $ 0) by LENARD E. SCHWARTZER
Rschd For 3:30 10/13/93 at 300 Las Vegas Blvd S, Rm 2,
[61-1] Motion for Approval of Agreement for Settlement by
JACK FIDELMAN Rschd For 3:30 10/13/93 at 300 Las Vegas Blvd
S, Rm 2, [61-2] Motion To Dismiss Case by JACK FIDELMAN
Rschd For 3:30 10/13/93 at 300 Las Vegas Blvd S, Rm 2 (mw)
[EOD 09/07/93]

Certificate Of Service By LENARD E. SCHWARTZER for Trustee
JACK FIDELMAN, Trustee JACK FIDELMAN Of [63-1] Hearing
Notice of . (mw) [EOD 09/10/93]

Docket as of March 4, 1996 8:42 am Page 8

 
 

’ Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 11 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
89-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
9/9/93 65 Certificate Of Service By LENARD E. SCHWARTZER for Trustee

JACK FIDELMAN, Trustee JACK FIDELMAN Of [61-1] Motion for
Approval of Agreement for Settlement by JACK FIDELMAN,
[61-2] Motion To Dismiss Case by JACK FIDELMAN . (mw)

[EOD 09/10/93]

9/27/93 66 Order Granting Application of Trustee's Objection to Proofs
of Claim. Hearing: 01/04/91 at 9:30 am. The Application of
Ray Farrer, former Trustee for First Nat'l Financial
Planners, Inc. having come on for hearing on 01/04/91, the
Court having considered the arguments presented and the
papers and pleadings on file herein, it is hereby ORDERED
that the trustee's objection to the proofs of claim listed
in the attached exhibits be sustained and that the claims
be allowed in the amounts set forth therein. cc:UST (mw)
[EOD 09/28/93]

9/28/93 67 Notice of Entry of Order RE: [66-1] Order (mw)
[EOD 09/28/93]
9/28/93 67 Courts Certificate of Mailing Re: [66-1] Order # of
Notices: 1. (mw) [EOD 09/28/93}
9/29/93 68 Amended [53-1] fnds unclaimed . Filed by: Trustee JACK
FIDELMAN for $3,578.48. (mw) [EOD 09/29/93]
Cis -- Hearing Held Re: [60-1] Application For Compensation of

Expert Witness MURRAY L FINEBAUM ( Fees: $ 4,200.00,
Expenses: $ 0) by LENARD E. SCHWARTZER, [59-1] Application
For Compensation of Expert Witness EDWARD HORWITZ ( Fees: $
10,950.00, Expenses: $ 0) by LENARD E. SCHWARTZER, [58-1]
Application For Compensation of KENNETH SELTZER, acct (
Fees: $ 1,500.00, Expenses: $ 500.00) by LENARD E.
SCHWARTZER, [57-1] Application For Compensation of GIBSON,
DUNN & CRUTCHER (for former Trustee Ray Farrer) ( Fees: §
95,000.00, Expenses: $ 11,907.57) by LENARD E. SCHWARTZER,
[56-1] Application For Compensation ( Fees: $ 10,112.00,
Expenses: $ 758.59) by LENARD E. SCHWARTZER . Under Subm.
(mw) [EOD 10/20/93}

10/13/93 -- Hearing Held Re: [61-1] Motion for Approval of Agreement
for Settlement by JACK FIDELMAN, [61-2] Motion To Dismiss
Case by JACK FIDELMAN . Granted. (mw) [EOD 10/20/93]

10/14/93 69 Change of Address of Creditor Barbara Vaughan. (mw)
[EOD 10/15/93]

10/18/93 70 Support By Interested Party ARTHUR SHERWOOD To [57-1]
Application For Compensation of GIBSON, DUNN & CRUTCHER
(for former Trustee Ray Farrer) ( Fees: $ 95,000.00,
Expenses: $ 11,907.57) by LENARD E. SCHWARTZER . (mw)

( [EOD 10/19/93]

Docket as of March 4, 1996 8:42 am Page 9

 
’ Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 12 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

.89-22980
/20/93

10/20/93

10/20/93

10/20/93

¢

10/20/93

10/20/93

10/20/93

10/20/93

10/20/93

10/20/93

10/20/93

71

72

73

73

74

74

75

75

76

76

77

In re: PIRST NAT'L FINANCIAL PLNG INC

Unclaimed Funds, Receipt #70998 for $4,710.93 (mw)
[EOD 10/21/93]

Objection By Trustee JACK FIDELMAN To Claim of #2
Gallagher, #8 Stornello, #9 Lazar, #10 Foley, #11 Milardo,
#15 Brown, #16 Brown, #17 Blank, #45 Liquori, #63 Ippolito,
#64 Ippolito, #74 Janczyn, #87 Toledano, #209 Harrison,
#217 Povero, #218 Weatherwax, #350 Marlas, #397 Jackman,
#398 Jackman, #400 Jackman, #407 Johnson, #434 Ice, #491
Wandeevong, #492 Wandeevong, #493 Brown, #494 Stauring,
#495 Shockley, #496 Formica, #497 Johnson, #499 Needham,
#500 Zilkey, #501 Zilkey, #502 Zilkey, #503 Zilkey, #504
Zilkey, #505 Zilkey, #506 Zilkey, #507 Anderson, #508 Down
Jones, #509 Sabatine, #510 Young, #511 Bilbo, #512 Rincon,
#513 Kessler, #514 Clark Cty Assessor, #515 Ippolito, #516
Ippolito, #518 Matza, #519 Sackstader, #520 Sackstader,
#521 Tomlin, #522 Marlow, #523 Baldwin, #524 Lilley, #525
Largent, #526 Ballard, #527 Adams, #528 Stornello, #529
Strauss & Lotfield, #530 Strauss & Lottfield, #531
Sherrier, #532 Nort, #533 Rowley, #534 Marlas, #535 Heany,
#536 Farmer, #537 Bliss, #538 Titus. (mw) [EOD 10/21/93]

Objection By Trustee JACK FIDELMAN To Claim of #2
Patricia Gallagher. (mw) [EOD 10/21/93]

Notice of Hearing [73-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

Objection By Trustee JACK FIDELMAN To Claim of #8 & #528
Carmello & Mary Stornello (mw) [EOD 10/21/93]

Notice of Hearing [74-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

Objection By Trustee JACK FIDELMAN To Claim of #9 John &
Vera Lazar. (mw) [EOD 10/21/93]

Notice of Hearing [75-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

Objection By Trustee JACK FIDELMAN To Claim of #10
Ambrose Foley. (mw) [EOD 10/21/93]

Notice of Hearing [76-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

Objection By Trustee JACK FIDELMAN To Claim of #11
Nicholas Vilardo. (mw) [EOD 10/21/93]

Docket as of March 4, 1996 8:42 am Page 10

 

 
’ Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 13 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
y 89-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
Ci 20/33 77 Notice of Hearing [77~1] Claims Objection by JACK FIDELMAN

Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 78 Objection By Trustee JACK FIDELMAN To Claim of #15 & #16
Teresa & Michael Brown. (mw) [EOD 10/21/93]

10/20/93 78 Notice of Hearing [78-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93)

10/20/93 79 Objection By Trustee JACK FIDELMAN To Claim of #17 Wesley
Blank. (mw) [EOD 10/21/93]

10/20/93 79 Notice of Hearing [79-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 80 Objection By Trustee JACK FIDELMAN To Claim of #45
Beatrice Liquori. (mw) [EOD 10/21/93]

10/20/93 80 Notice of Hearing [80-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 81 Objection By Trustee JACK FIDELMAN To Claim of #63 & #515
j Giorgina Ippolito. (mw) [EOD 10/21/93]

0/20/93 81 Notice of Hearing [81-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 82 Objection By Trustee JACK FIDELMAN To Claim of #64 & #516
Albert Ippolito. (mw) [EOD 10/21/93]

10/20/93 82 Notice of Hearing [82-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 83 Objection By Trustee JACK FIDELMAN To Claim of #74 Anette
Janezyn. (mw) [EOD 10/21/93]

10/20/93 83 Notice of Hearing [83-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 84 Objection By Trustee JACK FIDELMAN To Claim of #87 Jay
Toledano. (mw) [EOD 10/21/93]

10/20/93 84 Notice of Hearing [84-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;

Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]
Docket as of March 4, 1996 8:42 am Page 11

 

 
 

’ Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 14 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
oe” %9-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
CO 20/23 85 Objection By Trustee JACK PIDELMAN To Claim of #209 La

Ree Harrison. (mw) [EOD 10/21/93]

10/20/93 85 Notice of Hearing [85-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93)

10/20/93 86 Objection By Trustee JACK FIDELMAN To Claim of #217 Irene
Povero. (mw) [EOD 10/21/93]

10/20/93 86 Notice of Hearing [86-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 87 Objection By Trustee JACK FIDELMAN To Claim of #218 Mary
Weatherwax. (mw) [EOD 10/21/93]

10/20/93 87 Notice of Hearing [87-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 88 Objection By Trustee JACK FIDELMAN To Claim of 3350 &
#534 Louis Marlas. (mw) [EOD 10/21/93]

10/20/93 88 Notice of Hearing [88-1] Claims Objection by JACK FIDELMAN
: Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, km 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 89 Objection By Trustee JACK FIDELMAN To Claim of #397, #98
& #400 Jackman, MD and Elaine or Paul Jackman (mw)
[EOD 10/21/93]

10/20/93 89 Notice of Hearing [89-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 90 Objection By Trustee JACK FIDELMAN To Claim of #407 &
#497 Victor Johnson. (mw) [EOD 10/21/93]

10/20/93 90 Notice of Hearing [90-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 91 Objection By Trustee JACK FIDELMAN To Claim of #434 Lois
Ice. (mw) [EOD 10/21/93]

10/20/93 91 Notice of Hearing [91-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 92 Objection By Trustee JACK FIDELMAN To Claim of #491 &
#492 Aranya Wandeevong. (mw) [EOD 10/21/93]

Docket as of March 4, 1996 8:42 am Page 12

 
' Case 89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 15 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
C, 22980 In re: FIRST NAT'L FINANCIAL PLNG INC
120/93 92 Notice of Hearing [92-1} Claims Objection by JACK FIDELMAN

Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 93 Objection By Trustee JACK FIDELMAN To Claim of #493 Floyd
& Evelyn Brown. (mw) [EOD 10/21/93]

10/20/93 93 Notice of Hearing [93-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 94 Objection By Trustee JACK FIDELMAN To Claim of #494
Howard Stauring. (mw) [EOD 10/21/93]

10/20/93 94 Notice of Hearing [94-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [FOD 10/21/93]

10/20/93 95 Objection By Trustee JACK FIDELMAN To Claim of #495
Angela Shockley. (mw) [EOD 10/21/93]

10/20/93 95 Notice of Hearing [95-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

e310/20/93 96 Objection By Trustee JACK FIDELMAN To Claim of #496
3 Angelo & Luch Formica. (mw) [EOD 10/21/93]
10/20/93 96 Notice of Hearing (96-1] Claims Objection by JACK FIDELMAN

Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 97 Objection By Trustee JACK FIDELMAN To Claim of #499 Celia
Needham. (mw) [EOD 10/21/93]

10/20/93 97 Notice of Hearing [97-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 98 Objection By Trustee JACK FIDELMAN To Claim of #500-506
Willie Mae Zilkey. (mw) [EOD 10/21/93]

10/20/93 98 Notice of Hearing [98-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 99 Objection By Trustee JACK FIDELMAN To Claim of #507 Oscar
& Dorothy Anderson. (mw) [EOD 10/21/93]

10/20/93 99 Notice of Hearing [99-1] Claims Objection by JACK FIDELMAN
Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;

Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]
Docket as of March 4, 1996 8:42 am Page 13

 

 
Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 16 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
-B9-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
| 4/20/93 100 Objection By Trustee JACK FIDELMAN To Claim of #508 Dow

Jones & Co Inc. (mw) [EOD 10/21/93]

10/20/93 100 Notice of Hearing [100-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 101 Objection By Trustee JACK FIDELMAN To Claim of #509
Lucille Sabatine. (mw) [EOD 10/21/93]

10/20/93 101 Notice of Hearing [101-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 102 Objection By Trustee JACK FIDELMAN To Claim of #510 Les
Young. (mw) [EOD 10/21/93]

10/20/93 102 Notice of Hearing [102-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 103 Objection By Trustee JACK FIDELMAN To Claim of Clarence
Bilbo. (mw) [EOD 10/21/93]

10/20/93 103 Notice of Hearing [103-1] Claims Objection by JACK
. FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 104 Objection By Trustee JACK FIDELMAN To Claim of #512 Juan
& Martha Rincon. (mw) [EOD 10/21/93]

10/20/93 104 Notice of Hearing [104-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 105 Objection By Trustee JACK FIDELMAN To Claim of #513
Donald Kessler. (mw) [EOD 10/21/93]

10/20/93 105 Notice of Hearing [105-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 106 Objection By Trustee JACK FIDELMAN To Claim cf #514 J.E.
Dutton, Clark Co Assessor. (mw) [EOD 10/21/93]

10/20/93 106 Notice of Hearing [106-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 107 Objection By Trustee JACK FIDELMAN To Claim of #518 Isaac
& Alvina Matza. (mw) [EOD 10/21/93]

Docket as of March 4, 1996 8:42 am Page 14

 

 
’ Case 89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 17 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
* 29-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
Oe 107 Notice of Hearing [107-1] Claims Objection by JACK

FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) {EOD 10/21/93]

10/20/93 108 Objection By Trustee JACK FIDELMAN To Claim of #519
Beatrice Sackstader. (mw) [EOD 10/21/93]

10/20/93 108 Notice of Hearing [108-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 109 Objection By Trustee JACK FIDELMAN To Claim of #520
Charles Sackstader. (mw) [EOD 10/21/93]

10/20/93 109 Notice of Hearing [109-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 110 Objection By Trustee JACK FIDELMAN To Claim of #522 Betty
Marlow. (mw) [EOD 10/21/93]

10/20/93 110 Notice of Hearing [110-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Bivd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

“10/20/93 111 Objection By Trustee JACK FIDELMAN To Claim of #523 Duane
& Emma Baldwin. (mw) [EOD 10/21/93]

10/20/93 111 Notice of Hearing [111-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 112 Objection By Trustee JACK FIDELMAN To Claim of #524 Karla
Lilley. (mw) [EOD 10/21/93]

10/20/93 112 Notice of Hearing [112-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 113 Objection By Trustee JACK FIDELMAN To Claim of #525 Jack
Largent. (mw) [EOD 10/21/93]

10/20/93 113 Notice of Hearing [113-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 114 Objection By Trustee JACK FIDELMAN To Claim of #526 John
& Deborah Ballard. (mw) [EOD 10/21/93]

10/20/93 114 Notice of Hearing [114-1] Claims Objection by JACK
FIDEILMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm

2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]
Docket as of March 4, 1996 8:42 am Page 15

 
Case 89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 18 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
-29-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
Cs 10/53 115 Objection By Trustee JACK FIDELMAN To Claim of #527

Franklin Adams. (mw) [EOD 10/21/93]

10/20/93 115 Notice of Hearing [115-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 116 Objection By Trustee JACK FIDELMAN To Claim of #529 &
#530 Strauss & Lotfield Profit Sharing. (mw) [EOD 10/21/93]

10/20/93 116 Notice of Hearing [116-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 117 Objection By Trustee JACK FIDELMAN To Claim of #531
Rosalind Sherrier. (mw) [EOD 10/21/93]

10/20/93 117 Notice of Hearing [117-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 118 Objection By Trustee JACK FIDELMAN To Claim of #532
Charlotte Nort. (mw) [EOD 10/21/93]

10/20/93 118 Notice of Hearing [118-1] Claims Objection by JACK
fe FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 119 Objection By Trustee JACK FIDELMAN To Claim of #533 Van &
Holley Rowley. (mw) [EOD 10/21/93]

10/20/93 119 Notice of Hearing [119-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 120 Objection By Trustee JACK FIDELMAN To Claim of #535
Gerard & Diane Heany. (mw) [EOD 10/21/93]

10/20/93 120 Notice of Hearing [120-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 121 Objection By Trustee JACK FIDELMAN To Claim of #536
Matthew & Coan Farmer. (mw) (EOD 10/21/93]

10/20/93 121 Notice of Hearing [121-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

10/20/93 122 Objection By Trustee JACK FIDELMAN To Claim of #537 Mei C
Bliss. (mw) [EOD 10/21/93]

Docket as of March 4, 1996 8:42 am Page 16

 
' Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 19 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

29-22980
Ci 003 122
10/20/93 123

10/20/93 123

10/26/93 124

11/9/93 125

11/9/93 126

Cis 127

11/18/93 128

12/3/93 129

12/8/93 130

12/9/93

|
]

12/9/93

12/16/93 131

Cc

In re: FIRST NAT'L FINANCIAL PLNG INC

Notice of Hearing [122-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Blvd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

Objection By Trustee JACK FIDELMAN To Claim of #538
Catherine Titus. (mw) [EOD 10/21/93]

Notice of Hearing [123-1] Claims Objection by JACK
FIDELMAN Schd For 3:30 12/9/93 at 300 Las Vegas Bivd S, Rm
2 ; Oppositions to Motions due ; 12/2/93 (mw) [EOD 10/21/93]

Order Granting [61-1] Motion for Approval of Agreement for
Settlement by JACK FIDELMAN Granting [61-2] Motion To
Dismiss Case by JACK FIDELMAN , ORDERED that the Settlement
under the terms and conditions set forth in the above
referenced Motion be, and hereby are, granted. cc:UST (mw)
[EOD 10/27/93]

Application By Former Trustee RAY FARRER For Additional
Compensation ( Fees: $ 6,450.00, Expenses: $ 0) Exh. (mw)
[EOD 11/09/93]

Notice of Hearing [125-1] Application For Additional

Compensation ( Fees: $ 6,450.00, Expenses: $ 0) by RAY
FARRER Schd For 2:30 12/9/93 at 300 Las Vegas Blvd S, Rm 2 ;
Oppositions to Motions due ; 12/3/93 (mw) [EOD 11/09/93]

Opposition By Creditor WESLEY H BLANK To [79-1] Claims
Objection by JACK FIDELMAN, Exh. (mw) {EOD 11/18/93}

Certificate Of Service By BONNIE JEAN BOYCE for other
professional LAYTON, LAYTON, ABNEY & TOBLER Of [125-1]
Application For Additional Compensation ( Fees: $ 6,450.00,
Expenses: $ 0) by RAY FARRER . (mw) [EOD 11/18/93]

Objection By Interested Party US TRUSTEE To [125-1]
Application For Additional Compensation ( Fees: $ 6,450.00,
Expenses: $ 0) by RAY FARRER . (mw) [EOD 12/03/93]

Objection By Creditor VELMA STICE To [125-1] Application
For Additional Compensation ( Fees: $ 6,450.00, Expenses:
$ 0) by RAY FARRER . (11) [EOD 12/16/93}

Hearing Re: [125-1] Application For Additional Compensation
( Fees: $ 6,450.00, Expenses: $ 0) by RAY FARRER cntd For
9:30 2/9/94 at 300 Las Vegas Blvd S, Rm 2 (bh)

[EOD 12/13/93]

Hearing Held Re Trustee's Objections to Claims (all filed
October 20, 1993). . (bh) [EOD 12/13/93]

Objection By Creditor JAMES BALDWIN To [125-1] Application
For Additional Compensation ( Pees: $ 6,450.00, Expenses:
$ 0) by RAY FARRER . (mw) [EOD 12/17/93]

Docket as of March 4, 1996 8:42 am Page 17

 
’ Case 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 20 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

( 89-22980

1/7/94 132

1/7/94 133
1/10/94 134

1/10/94 135

1/12/94 136

Cc

1/12/94 137

1/12/94 137

Cc

In re: FIRST NAT'L FINANCIAL PLNG INC

Order Granting [58-1] Application For Compensation of
KENNETH SELTZER, acct ( Fees: $ 1,500.00, Expenses: §$
500.00) by LENARD E. SCHWARTZER payment to KENNETH A.
SELTZER of $2000.00 in fees . cc/foust Ordered that Tr
authrzd & directed to pay $2,000.00 to Kenneth A. Seltzer
as fees for acctng svcs rendered & to be rendered to the
bkcy estate. (jg) [EOD 01/10/94}

Order Granting [47-1] Application For Compensation ( Fees:
$ 6,135.00, Expenses: $ 220.00) by LAYTON, LAYTON, ABNEY &
TOBLER payment to LAYTON, LAYTON, ABNEY & TOBER of
$6135.00 in fees and $220.00 in expenses . cc/oust (jg)
[EOD 01/10/94]

Notice of Entry of Order RE: [132-1] Order by KENNETH A.
SELTZER/CM (jg) [EOD 01/10/94]

Notice of Entry of Order RE: [133-1] Order by LAYTON,
LAYTON, ABNEY & TOBER/CM (jg) [EOD 01/10/94]

Order, To Employ LEROY R BERGSTROM, CPA . ORDERED that
LEROY R BERGSTROM and the accounting firm of KAFOURY,
ARMSTRONG & CO are hereby appointed to review the work of
the Office of the UNITED STATES TRUSTEE with respect to
their financial review of the acts of the former Trustee in
this case. While the Court is no way ordering an audit of
the former Trustee's records, such review should be
sufficient enough so that Mr Bergstrom or his firm may give
their advice to the Court as to whether or not the US
TRUSTEE's review was adequate and if not, what additional
review should be accomplished. (mw) [EOD 01/13/94]

Notice of Entry of Order RE: [136-2] Order (mw)
[EOD 01/13/94]

Courts Certificate of Mailing Re: [136-2] Order # of
Notices: 4. (mw) [EOD 01/13/94]

Docket as of March 4, 1996 8:42 am Page 18

 

 
 

' Casé 89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 21 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

r.B9I-229B80
Cas:

1/13/94
1/13/94
1/24/94
1/25/94

1/25/94

1/26/94

1/26/94

138

139

139

140

141

142

143

143

In re: FIRST NAT'L FINANCIAL PLNG INC

Order Granting in Part, Denying in Part [49-1] Application
For Compensation for RAY FARRER ( Fees: $ 7,420.25,
Expenses: $ 743.70) by MATTHEW Q. CALLISTER Granting in
Part, Denying in Part [125-1] Application For Additional
Compensation ( Fees: $ 6,450.00, Expenses: $ 0) by RAY
FARRER payment to RAY FARRER of $6900.25 in fees and
$875.34 in expenses . ORDERED that the Court will allow the
$6,900.25 in atty fees and $875.34 in costs. The Court will
Disallow $67.50 in fees incurred on February 4 and 7, 1992
as the time was not adequately explained, $337.50 on
04/23/92 for a matter apparently inadvertently billed to
this file, $500.00 in fees for failing to submit a timely
order with respect to claim objections, and $40.00 in fees
which were incorrectly requested due to an error in
calculation. In addition, the Court will Disallow $15.25
in costs incurred on 05/24/93 for a local telecopy charge,
and $5.25 in costs charge on 08/13/93 as a balance forward
for which there is no explanation. (mw) [EOD 01/13/94]

Notice of Entry of Order RE: [138-1] Order by RAY FARRER
(mw) [EOD 01/13/94]

Courts Certificate of Mailing Re: [138-1] Order by RAY
FARRER # of Notices: 2. (mw) [EOD 01/13/94]

Copy of Letter by JUDGE LINDA RIEGLE to Trustee JACK
FIDELMAN re letter from BARBARA VAUGHN (mw) [EOD 01/25/94]

News-Letter by Trustee JACK FIDELMAN RE: Status of Case. (mw)
[EOD 01/25/94}

Order Granting [56-1] Application For Compensation ( Fees:
$ 10,112.00, Expenses: $ 758.59) by LENARD E. SCHWARTZER
payment to LENARD E. SCHWARTZER of $10027.00 in fees and
$758.59 in expenses . ORDERED that HALE, LANE, PEEK etal
shall be awarded $10,027.00 in atty fees and $758.59 in
costs incurred during period beginning 04/05/93. In
addition, upon submission of an ex parte motion for
supplemental fees, supported by billing statements, the
Court shall allow an additional award of fees up to but not
exceeding $750.00 for finalizing and closing this case. The
Court will disallow $32.50 billed to the Trustee for travel
time on 04/28/93. Moreover, the Court will disallow $52.50
billed to the Trustee as it was a bill for services
rendered on 05/04/93 which were secretarial in nature.
cc:UST (mw) [EOD 01/26/94]

Notice of Entry of Order RE: [142-1] Order by LENARD E.
SCHWARTZER (mw) [EOD 01/26/94]

Courts Certificate of Mailing Re: [142-1] Order by LENARD
E. SCHWARTZER # of Notices: 2. (mw) [EOD 01/26/94]

Docket as of March 4, 1996 8:42 am Page 19

 
 

' Casé 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 22 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

~ 89-22980
yet /27/94 144

1/27/94 145

1/28/94 146
1/28/94 146
1/28/94 147
1/28/94 147

1/28/94 148

C

In re: FIRST NAT'L FINANCIAL PLNG INC

Order Granting [59-1] Application For Compensation of
Expert Witness EDWARD HORWITZ ( Fees: $ 10,950.00,
Expenses: $ 0) by LENARD E. SCHWARTZER payment to EDWARD
HORWITZ of $10950.00 in fees . ORDERED that the Trustee is
authorized to pay $10,950.00 to EDWARD HORWITZ for expert
witness services. Although the Court is unconvinced that
Mr Horwitz's services were necessary for the reasons stated
in this Court's Order re Application for Atty Fees and
Costs (Gibson, Dunn & Crutcher), it was not Mr Horwitz's
responsibility to determine whether it was in the best
interest of the estate to pursue the District Court
litigation. Accordingly, all of his fees will be allowed.
cc:UST (mw) [EOD 01/28/94]

Order Granting [60-1] Application For Compensation of
Expert Witness MURRAY L FINEBAUM ( Fees: $ 4,200.00,
Expenses: $ 0) by LENARD E. SCHWARTZER payment to MURRAY L.
FINEBAUM of $4200.00 in fees . ORDERED that the Trustee is
authorized to pay $4,200.00 to Murray Finebaum as fees for
expert witness services rendered. Although the Court is
unconvinced that Mr Finebaum's services were necessary for
the reasons stated in this Court's Order re Application for
Attorney Fees & Costs (Gibson, Dunn & Crutcher), it was not
Mr Finebaum's responsibility to determine whether it was in
the best interest of the estate to pursue the District
Court litigation. Accordingly, all of his fees will be
allowed. cc:UST a (mw) [EOD 01/28/94]

Notice of Entry of Order RE: [144-1] Order by EDWARD
HORWITZ (mw) [EOD 01/28/94]

Courts Certificate of Mailing Re: [144-1] Order by EDWARD
HORWITZ # of Notices: 2. (mw) [EOD 01/28/94]

Notice of Entry of Order RE: [145-1] Order by MURRAY L
FINEBAUM (mw) [EOD 01/28/94]

Courts Certificate of Mailing Re: [145-1] Order by MURRAY
L FINEBAUM # of Notices: 2. (mw) [EOD 01/28/94]

Order Removing Hearing from Calendar. ORDERED that the
hearing presently scheduled for 02/09/94 at 9:30 am is
hereby taken off calendar. The Court will enter the
appropriate orders with respect to any further duries of Mr
Bergstrom and for requested fees for Mr Farr. cc:USt (mw)
{EOD 01/31/94]

Docket as of March 4, 1996 8:42 am Page 20

 

 

 
‘ Case’89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 23 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

C.
128/94

Cc

1/28/94
1/31/94

1/31/94
1/31/94
1/31/94

2/10/94

2/11/94

2/23/94

Cc

149

150

150

151

151

152

153

154

In re: FIRST NAT'L FINANCIAL PLNG INC

Order Granting in Part, Denying in Part [7-2] Order by
GIBSON, DUNN & CRUTCHER payment to GIBSON, DUNN &
CRUTCHER of $16500.00 in fees and $11907.57 in expenses .
ORDERED that the Court will allow $1,400.00 for preparation
for the settlement conference, $600.00 for opposing
Larkin's cost bill, $1,000.00 for preserving the Trustee's
appeal rights, $3,500.00 in coordinating with the Trustee,
$10,000.00 for services rendered in discovery. GIBSON,
DUNN will therefore be allowed an additional $16,500.00 in
attorney fees. Even assuming this case was otherwise worth
pursuing, all fees charged for work related to the
sanctions motion should be disallowed, as sanctions were
sought against counsel only, and not the Trustee. In
addition, most of the remaining fees were charged at too
high a rate for the tasks allowed. For example, over 220
hours at Mr Sherwood's hourly rate was spent on discovery,
this includes organizing documents and preparing outlines
of deposition testimony. Clearly that is work which whould
have been done by a paralegal or junior associate, not the
senior attorney. Additionally, most discovery performed
was un nessessary in light of the posture of the case.
While apparently a motin to compel was granted in the
Trustee's favor, counsel failed to timely file an affidavit
of fees so that no fees were awarded to the Trustee.
Accordingly, the Court will allow $16,500.00 of the Atty
fees requested in the 09/02/93 application and will
disallow $78,500.00. In Addition, the Court will allow
$11,907.57 in costs. cc:UST (mw) [EOD 01/31/94]

Hearing Stricken (mw) [EOD 01/31/94]

Notice of Entry of Order RE: [148-1] Order (mw)
[EOD 01/31/94]

Courts Certificate of Mailing Re: [148-1] Order # of
Notices: 3. (mw) [EOD 01/31/94]

Notice of Entry of Order RE: [149-1] Order by GIBSON DUNN
& CRUTCHER (mw) [EOD 01/31/94]

Courts Certificate of Mailing Re: [149-1] Order by GIBSON
DUNN & CRUTCHER # of Notices: 2. (mw) [EOD 01/31/94]

Report of Examination of Records of Initial Trustee,
submitted by Certified Public Accountants KAFOURY, ARMSTRON
& CO, Experts for the Court (mw) [EOD 02/10/94]

Ntc of Unclaimed Funds, Rec #73776 $941.02 (mw)
[EOD 02/14/94]

Application By accountants KAFOURY, ARMSTRON & CO For
Compensation ( Fees: $ 5,782.50, Expenses: $ 257.00) Exh.
(mw) [EOD 02/24/94]

Docket as of March 4, 1996 8:42 am Page 21

 
 

' Casé 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 24 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV
ge 89-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
23/94 155 Application By LENARD E. SCHWARTZER for Trustee JACK

FIDELMAN For Compensation ( Fees: $ 4,884.50, Expenses: $
648.32) Exh. (mw) [EOD 02/24/94]

2/23/94 156 Notice of Hearing [155-1] Application For Compensation (
Fees: $ 4,884.50, Expenses: $ 648.32) by LENARD E.
SCHWARTZER Schd For 3:00 3/29/94 at 300 Las Vegas Blvd S,
Rm 2 ; Oppositions to Motions due ; 3/22/94 (mw)
[EOD 02/24/94]

2/24/94 157 Letter to Judge Riegle by LEROY BERGSTROM, CPA RE:
Examiner's Report (mw) [EOD 02/24/94]

2/25/94 158 Certificate Of Service By LENARD E. SCHWARTZER for Trustee
JACK FIDELMAN, Trustee JACK FIDELMAN Of [156-1] Hearing
Notice of, [155-1] Application For Compensation ( Fees: $
4,884.50, Expenses: $ 648.32) by LENARD E. SCHWARTZER,
[154-1] Application For Compensation ( Fees: $ 5,782.50,
Expenses: $ 257.00) by KAFOURY, ARMSTRON & CO . (mw)
[EOD 02/25/94]

3/18/94 159 Motion by Trustee JACK FIDELMAN to pay Adminstrative
Expenses {mw} [EOD 03/21/94]
3/18/94 159 Order Granting [159-1] Motion to pay Adminstrative
‘ Expenses by JACK FIDELMAN . ORDERED that Trustee shall pay
Administrative Expenses for storage of several boxes in the
amount of $2,200.00. cc:UST (mw) [EOD 03/21/94]

C

Docket as of March 4, 1996 8:42 am Page 22

 
‘ Case’89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 25 of 31

Proceedings include events between 1/1/1 and 3/4/96.
“A9-22980 In re: FIRST NAT'L FINANCIAL PLNG INC
Cn 160

CLOSED ARCHIV

Order Granting [72-1] Claims Objection by JACK FIDELMAN

Granting [73-1] Claims Objection by JACK FIDELMAN Granting
[74-1] Claims Objection by JACK FIDELMAN Granting [75-1]
Claims Objection by JACK FIDELMAN Granting [76-1] Claims

Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection
Objection

claims be and

JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
JACK
they

Docket as of March 4, 1996 8:42 am

FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
F IDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
F IDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
FIDELMAN
F IDELMAN

Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting
Granting

[77-1]
[78-1]
[79-1]
[80-1]
[81-1]
[82-1]
[83-1]
[84-1]
[85-1]
[86-1]
[87-1]
[88-1]
[89-1]
[90-1]
{91-1]
[92-1]
[93-1]
[94-1]
[95-1]
[96-1]
[97-1]
[98-1]
[99-1]
[100-1]
[101-1]
[102-1]
[103-1]
[104-1]
[105-1]
[106-1]
[107-1]
[108-1]
[109-1]
[110-1]
[111-1]
[112-1]
{113-1]
[114-1]
{115-1]
[116-1]
{117-1]
{118-1]
{119-1]
[120-1]
{121-1]
[122-1]
[123-1]

Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims
Claims

. ORDERED that the following
are hereby disallowed, in full or in
part: #2 PATRICIA GALLAGHER $3,073.80 unsecured, #8

Page 23

 

 
’ Case 89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 26 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

( ~. B9-229B0

3/29/94
3/29/94

4/4/94

C

161

In re: FIRST NAT'L FINANCIAL PLNG INC

CARMELLO & MARY STORNELLO $63,347.55 unsecured, #9 JOHN &
VERA LAZAR $33,515.10 unsecured, #10 AMBROSE FOLEY
$12,429.91 unsecured, #11 NICHOLAS MILARDO $74,118.76
unsecured, #15 & 16 TERESA & MICHAEL BROWN $2,773.96 &
$3,531.60 unsecured, #17 WESLEY BLANK $25,459.33 unsecured,
#45 BEATRICE LIQUOURI $49,593.86 unsecured, #63 GIORGINA
IPPOLITO $9,219.10 unsecured, #64 ALBERT IPPOLITO
$13,338.44 unsecured, #74 ANETTE JANCZYN $20,174.26
unsecured, #87 JAY TOLEDANO $15,483.64 unsecured, #209 LA
REE HARRISON $49,322.04 unsecured, #217 IRENE POVERO
$31,856.01 unsecured, #218 MARY WEATHERWAX $14,374.20
unsecured, #350 LOUIS MARLAS $2,800.00, #397 & #298 & #300
ELAINE & PAUL JACKMAN MD $0, #407 VICTOR JOHNSON $1,271.20
unsecured, #434 LOIS ICE $49,084.60, #491 & 492 ARANYA
WANDEEVONG $0, #493 FLOYD & EVELYN BROWN $0, #494 HOWARD
STAURING $0, #495 ANGELA SCHOCKLEY $0, #496 ANGELO & LUCH
FORMICA $0, #497 VICTOR JOHNSON $0, #499 CELIA NEEDHAM,
#500 WILLIE MAE #2, BILLIE JEAN ZILKEY $0, #501 WILLIA MAE,
SUCCESSOR FOR RICHARD ZILKEY TR $0, #502 BILLIE ZILKEY TR#2
MARY ELLEN ZILKEY TRUST $0, #503 GENE & BILLIE ZILKEY $0,
#504 BILLIE ZILKEY TRUSTEE #1 MARY ZILKEY TRUST SO, #505
WILLIE MAE ZILKEY #2 BILLIE JEAN ZILKEY $0, #506 BILLIE
ZILKEY #3 $0, #507 OSCAR & DOROTHY ANDERSON $0, #508 DOW
JONES & CO $0, #510 LES YOUNG $0, #511 CLARENCE BILBO $0,
#512 JUAN & MARTHA RINCON $0, #513 DONALD KESSLER $0, #514
JE DUTTON CTY ASSESSOR $0, #515 GIORGINA IPPOLITO $0, #516
ALBERT IPPOLITO $0, #518 ISAAC & ALVINA MATZA $0, #519
BEATRICE SACKSTADER $0, #520 CHARLES SACKSTADER $0, #521
DON & DOROTHY TOMLIN, #522 BETTY MARLOW $0, #523 DUANE &
EMMA BALDWIN $0, #524 KARLA LILLEY $0, #525 JACK LARGENT
$0, #526 JOHN & DEBORAH BALLARD $0, #527 FRANKLIN ADAMS $0,
#528 MARY & CARMELO STORNELLO $0, $529 & 530 STRAUSS &
LOTFIELD PROFIT SHARING $0, #531 ROSALIND SHERRIER $0, #532
CHARLOTTE NORT $0, #533 VAN & HOLLEY ROWLEY $0, #534 LOUIS
MARLAS $0, #535 GERARD & DIANE HEANY $0, #536 MATTHEW &
COAN FARMER $0, #537 MEI C BLISS $0, #538 CATHERINE TITUS
$0. cc:UST $0, (mw) [EOD 03/23/94]

Hearing Held Re: [155-1] Application For Compensation (
Fees: $ 4,884.50, Expenses: $ 648.32) by LENARD E.
SCHWARTZER . Motion was granted (jp) [EOD 03/30/94]

Hearing Held Re: [154-1] Application For Compensation (
Fees: $ 5,782.50, Expenses: $ 257.00) by KAFOURY, ARMSTRON
& CO . Motion was granted (jp) [EOD 03/30/94]

Order Granting [155-1] Application For Compensation (
Fees: $ 4,884.50, Expenses: $ 648.32) by LENARD E.
SCHWARTZER payment to LENARD E. SCHWARTZER of $4884.50 in
fees and $648.32 in expenses . ORDERED that Trustee is
authorized to pay to HALE, LANE, PEEK etal the sum of
$5,532.82 for services rendered for the period from
09/03/93 to date of hrg. cc:UST (mw) [EOD 04/04/94]

Docket as of March 4, 1996 8:42 am Page 24

 
"Case’89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 27 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

p29-22980
Cis

4/26/94
4/26/94

4/26/94

4/27/94

C

C

162

163

164

165

166

In re: FIRST NAT'L FINANCIAL PLNG INC

Order Granting [154-1] Application For Compensation (
Fees: $ 5,782.50, Expenses: $ 257.00) by KAFOURY, ARMSTRON
& CO payment to LEROY R. BERGSTROM and KAFOURY, ARMSTRONG &
CO of $5782.50 in fees and $257.00 in expenses . ORDERED
that Trustee is authorized to pay to LEROY BERGSTROM, CPA
and KAFOURY, ARMSTROM & CO, CPAs, the sum of $6,039.50 for
services rendered and costs incurred. cc:UST (mw)

[EOD 04/04/94]

Order Denying [101-1] Claims Objection by JACK FIDELMAN
ORDERED that the claim of LUCILLE SABATINE #509 is hereby
allowed as a Ch 11 Administrative claim in the amt of
$3,695.00 with no interest to be paid on said amount.
cc:UST (mw) [EOD 04/28/94]

Motion By WILLIAM & LUCILLE SABATINE To Pay Unclaimed
Dividends Of $ 88.09 . (mw) [EOD 04/28/94]

Affidavit RE: [164-1] Motion To Pay Unclaimed Dividends Of
$ 88.09 (mw) [EOD 04/28/94]

Order Granting [164-1] Motion To Pay Unclaimed Dividends
Of $ 88.09 . ORDERED that the amt of $88.09, constituting
an unclaimed dividend is declared due to WILLIAM J &
LUCILLE SABATINE. FURTHER ORDERED that the Clerk, US
Bankruptcy Court, District of NV, pay this unclaimed
Gividend to the order of WILLIAM & LUCILLE SABATINE. cc:UST
(mw) [EOD 04/28/94]

Docket as of March 4, 1996 8:42 am Page 25

 

 
’ Casé 89-22980-lbr Doc3 Entered 06/21/21 16:19:29 Page 28 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

» -B9-22980
CU eos 167

ce 168

In re: FIRST NAT'L FINANCIAL PLNG INC

Memorandum Decision/Order Denying Application For Approval
and Payment of Final Compensation to Ray Farrer, Former
Trustee. Mr. Farrer is not entitled to additional fees in
this case. While the Court recongnized that this case was
somewhat difficult in that many dissatisfied investors were
involved, Mr. Farrer's duties in liquidating the stock were
relatively simple. Additionally, the time and labor
involved in this case do not warrant an award of additional
fees, and extensive case administratioin was left
uncompleted, which must be completed by the successor
trustee. Furthermore, the Court will disallow adtl fees req
on the basis of Mr. Farrer's ability and reputation, as
well as the unique circumstances of this case. Mr. Farrer
resigned his duties because of defalcations in other cases.
In order to ensure that there were no problems in this
case, it has been necessary for the US Trustee to perform
additional duties. Mr. Sorgaard as declared that Mr.
Farrer's files were unorganized, numerous relevant orders
and motions were unable to be located, and considerable
effort had to be expended to reconstruct the activity in
the case. Moreover, the Court felt it was necesary to
retain an expert to ensure that no improprieties had
occuured in this case. 11 USC 326 caps the fees which can
be awarded to trustees and creates no entitlement to a
commission equivalent to the cap. Matter of Rauch, 110 BR
467 (Bankr. E.D. Cal. 1990). Indeed, compensation awards
can be reduced downward for less than exceptional or less
than average performance. See, In re Montgomery Drilling
Co., 121 BR 32 (Bankr. E.D. Cal. 1990). For foregoing
reasons, plus the reasons given by the US Trustee in its
opposition, the Court finds that the fees requested are not
reasonable, actual or necessary. Thus, no addtl fees will
be allowed to Mr. Farrer in this case. Bonus Requested ~
Mr. Farrer's req for a bonus does not satisfy the standard
set forth in Manoa. His Applc does not present specific
evidence showing why the results obtained were not
reflected in either his standard rate or the number of
hours allowed. Nor does the Apple present specific
evidence showing why the results obtained were not
reflected in either his standard rate or the number of
hours allowed. Nor does the Aplc present specific evidence
as to why his prior fees were not fully compensatory.
Furthermore, Mr. Farrer has not produced any documentary
evidence that the results obtained in this case were
outstanding or exceptional. To the contrary, Mr. Farrer
resigned as Trustee in this case before the admn of the
estate was completed, which task has fallen upon the
successor trustee. CONCLUSION For the foregoing reasons,
Mr. Farrer's application for additional fees and his
application for a bonus are both hereby denied. cc:oust (11)
[EOD 04/28/94]

Notice of Entry of [167-1] Decision/Order Memorandum (11)
[EOD 04/28/94]

Docket as of March 4, 1996 8:42 am Page 26

 
Case 89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 29 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

Cc

4/29/94
5/2/94

5/2/94
5/3/94
5/6/94

5/10/94

5/16/94
5/20/94

‘ 5/20/94

6/1/94

6/23/94

6/23/94

7/8/94

1/19/95

( 3/13/95

169

170

171

172

173

174

175
176

177

178

179

180

181

182

183

In re: FIRST NAT'L FINANCIAL PLNG INC

Courts Certificate of Mailing Re: [168-1] Notice of,
{167-1} Decision/Order Memorandum # of Notices: 385. (11)
(EOD 04/29/94]

Objection By Trustee JACK FIDELMAN To Claim of #154
MINION BARBER, #167 BAXTER, #163-164 HEISER, #271 BOLEY. (mw)
[EOD 05/03/94]

Trustee's Final Account and Report. (mw) [EOD 05/03/94]

Amended (171-1] Asset Report . Filed by: Trustee JACK
FIDELMAN (iw) [EOD 05/04/94]

Change of Address of Creditor BARBARA VAUGHAN. (mw)
[EOD 05/06/94]

Change of Address of Creditors BRUCE & SUSAN COOK. (mw)
[EOD 05/11/94]

Trustee's Final Account and Report. (mw) [EOD 05/16/94]

Notice of Summary of Final Report and Account of Trustee.
No, of Notices ( 396) w/crtmlg (mw) [EOD 05/20/94]

Notice of Hearing [175-1] Asset Report Schd For 9:30
6/21/94 at 300 Las Vegas Blvd S, Rm 2 ; Oppositions to
Motions due ; 6/14/94 (mw) [EOD 05/20/94]

Change of Address of Creditor JEFF ABODEELY. (mw)
[EOD 06/02/94]

Order, For Compensation ( Fees: $ 12,456.72, Expenses: $
1,141.00) payment to JACK FIDELMAN of $12456.72 in fees and
$1141.00 in expenses ORDERED that Trustee fee in the amt
of $12,456.72 and expenses in the amt of $1,141.00 be
approved, cc:UST. (mw) [EOD 06/23/94]

Order, To Abandon Business & Financial Records ORDERED
that the business and financial records of the
above-entitled estate be abandoned effective with the entry
of this order and the maintenance of said records is no
longer the responsibility of the Bankruptcy Estate. cc:UST
(mw) [EOD 06/23/94]

Nte Unclaimed Funds - Claim #60-James Barlow $3.13; Claim
#191-Joseph/Helen Rubin $3.08; Claim #292-Autumn Furman
$3.05 — Ck #77405 (klm) [EOD 07/11/94]

Notice of Unclaimed Funds, list of outstanding checks
attached, Receipt #81937 for $25,786.50 (mw) [EOD 01/20/95]

Final Distribution Report (mw) [EOD 03/13/95]

Docket as of March 4, 1996 8:42 am Page 27

 

 
" Case’89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 30 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

CO os
{17/95

4/17/95
6/14/95

6/14/95

6/14/95

6/29/95

6/29/95

6/29/95

9/27/95
9/27/95
9/27/95

9/27/95

9/27/95

C

184

185

186

187

188

189

190

191

192

193

194

195

In re: FIRST NAT'L FINANCIAL PLNG INC

Final Decree (mw) [EOD 04/17/95]
Case Closed. (mw) [EOD 04/17/95]

Motion by Creditor LACE JORDAN to withdraw Moneys under 28
USC 2042 (mw) [EOD 06/15/95]

Affidavit BY: Creditor LACE JORDAN RE: {185-1] Motion to
withdraw Moneys under 28 USC 2042 by LACE JORDAN (mw)
[EOD 06/15/95]

Order for Payment of Dividends. ORDERED that the amount of
$6,814.39, constituting an unclaimed dividend is declared
due to LACE JORDAN. FURTHER ORDERED that the Clerk, US
Bankruptcy Court, pay this unclaimed dividend to LACE
JORDAN. cc:UST (mw) [EOD 06/15/95]

Motion by Creditor HELEN RAWLINS to Withdraw Moneys under
USC 2042 (mw) [EOD 06/30/95]

Affidavit BY: Creditor HELEN RAWLINS RE: [188-1] Motion to
Withdraw Moneys under USC 2042 by HELEN RAWLINS (mw)
[EOD 06/30/95]

Order for Payment of Dividends. ORDERED that the amount of
$1,501.88, constituting an unclaimed dividend is declared
due to HELEN T RAWLINS. FURTHER ORDERED that the Clerk pay
this unclaimed dividend to the order of HELEN RAWLINS.
cc:UST (mw) [EOD 06/30/95]

Motion By BENITA BRAZIER, Executress for BRAZIER TRUST To
Pay Unclaimed Dividends Of $ 2,608.01 To WESLEY R BRAZIER
(mw) [EOD 09/28/95]

Affidavit BY: Creditor BRAZIER TRUST RE: [191-1] Motion To
Pay Unclaimed Dividends Of $ 2,608.01 To WESLEY R BRAZIER
(mw) [EOD 09/28/95]

Certificate Of Service By Creditor BRAZIER TRUST Of
[191-1] Motion To Pay Unclaimed Dividends Of $ 2,608.01 To
WESLEY R BRAZIER . (mw) [EOD 09/28/95]

Order Granting [191-1] Motion To Pay Unclaimed Dividends
Of $ 2,608.01 To WESLEY R BRAZIER . ORDERED that the
amount of $2,608.01, constituting an unclaimed dividend, is
declared due to WESLEY BRAZIER. FURTHER ORDERED that the
Clerk of the US Bankruptcy Court pay this unclaimed
dividend to the order of BRAZIER TRUST 1978 and the
WASHINGTON RESEARCH TRUST. (mw) [EOD 09/28/95]

Motion By PAUL C IRWIN, Atty for SEAQUEST PARTNERS To Pay
Unclaimed Dividends Of $ 1,983.68 To DONALD & MARIA REEVES
and to SEAQUEST . (mw) [EOD 09/28/95]

Docket as of March 4, 1996 8:42 am Page 28

 
Case‘89-22980-lbr Doc 3 Entered 06/21/21 16:19:29 Page 31 of 31

Proceedings include events between 1/1/1 and 3/4/96. CLOSED ARCHIV

~ 89-22980

h 27/95
9/27/95

9/27/95

2/21/96

2/21/96

3/1/96

C

Cc

196

197

198

199

200

201

In re: FIRST NAT'L FINANCIAL PLNG INC

Affidavit BY: Creditor MARIA REEVES RE: [195-1] Motion To
Pay Unclaimed Dividends Of $ 1,983.68 To DONALD & MARIA
REEVES and to SEAQUEST (mw) [EOD 09/28/95]

Affidavit BY: Creditor SEAQUEST PARTNERS RE: [195-1]
Motion To Pay Unclaimed Dividends Of $ 1,983.68 To DONALD &
MARIA REEVES and to SEAQUEST (mw) [EOD 09/28/95]

Order Granting [195-1] Motion To Pay Unclaimed Dividends
Of $ 1,983.68 To DONALD & MARIA REEVES and to SEAQUEST .
ORDERED that the amount of $1,983.68, constituting an
unclaimed dividend is declared due to DONALD & MARIA
REEVES. FURTHER ORDERED that the Clerk of the US Bankruptcy
Court pay this unclaimed dividend to the order of DONALD &
MARIA REEVES and SEAQUEST PARTNERS. (mw) [EOD 09/28/95]

Motion By KNERICK NOBBEE To Pay Unclaimed Dividends Of
Unknown Amount To KENRICK NOBBEE . (mw) [EOD 02/22/96]

Affidavit BY KENRICK NOBBEE: RE: [199-1] Motion To Pay
Unclaimed Dividends Of Unknown Amount To KENRICK NOBBEE (mw)
[EOD 02/22/96]

Order Granting [199-1] Motion To Pay Unclaimed Dividends
Of $1,363.36 To KENRICK NOBBEE . (jc) [EOD 03/04/96]

Docket as of March 4, 1996 8:42 am Page 29

 
